      Case 1:20-cv-00255-KRS-JHR Document 32 Filed 02/08/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MICHAEL A. RAMIREZ,

          Plaintiff,

     v.                                                       Civ. No. 20-255 KRS/JHR

CITY OF ALBUQUERQUE,

          Defendant.

                                    ORDER TO SHOW CAUSE

          This matter is before the Court sua sponte and upon review of the record. A Scheduling

Order setting case management deadlines was entered in this case on May 26, 2020, and a Trial

Scheduling Order was entered July 8, 2020, setting a trial to start June 14, 2021. (Docs. 14, 21).

On July 27, 2020, Plaintiff’s counsel moved to withdraw from the case stating Plaintiff had

ceased contact with his counsel. (Doc. 22). The motion was granted on August 19, 2020, and

Plaintiff’s last known addresses were added to the docket. (Doc. 23). On September 14, 2020,

Defendant filed a Motion to Dismiss, (Doc. 26), to which no response has been filed. In

addition, the assigned Magistrate Judge held a status conference on November 10, 2020, at

which Plaintiff failed to appear. (Doc. 30). Most recently, on February 5, 2021, Defendant

filed a Motion to Vacate Case Management Deadlines and Trial Scheduling Order, (Doc. 31),

noting Plaintiff has not participated in this case since his counsel withdrew and has not

responded to Defendant’s counsel’s attempts to contact him at his last known addresses.

          The Court may impose sanctions for Plaintiff’s failure to prosecute and failure to comply

with Court orders based on the Court’s inherit power to regulate its docket and promote judicial

efficiency. See Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003); Martinez v. IRS, 744
          Case 1:20-cv-00255-KRS-JHR Document 32 Filed 02/08/21 Page 2 of 2




F.2d 71, 73 (10th Cir. 1984). One such sanction within the discretion of the Court is to dismiss

an action for want of prosecution. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 628-30

(1962); United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 856 (10th Cir. 2005).

Additionally, Rule 41(b) of the Federal Rules of Civil Procedure authorizes the Court to dismiss

an action sua sponte for failure to prosecute.

          IT IS THEREFORE ORDERED that no later than March 1, 2021, Plaintiff shall

respond in writing to this Order and show cause why this case should not be dismissed for

Plaintiff’s failure to comply with the Court’s orders or to prosecute his case. Failure to respond

to this Order may result in this case being dismissed without prejudice and without further

notice.

          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send a copy of this

Order to both of Plaintiff’s addresses of record on the Court’s docket.




                                                 _______________________________________
                                                 KEVIN R. SWEAZEA
                                                 UNITED STATES MAGISTRATE JUDGE
                                                 Presiding by Consent




                                                   2
